Case 1:15-cr-00525-LAK Document 83 Filed 11/08/19 Page 1 of 1

oaidadyrensintt ——— wo
” > a

 

   

 

 

 

 

 

USDC SDNY
|] DOCUMENT
UNITED STATES DISTRICT COURT | ELECTRONICALLY FILED |
SOUTHERN DISTRICT OF NEW YORK | DOC #: a |
woo eee eee ee eee eee 2 2-2-2 x DATE FILED: (05 &
RORY POOLE,
== MAL SE 4

Movant, Chanbers, of sndge! C Replar,

Rt iin Ba “

-against- 19-cv-9774 (LAK)
(15-cr-0525 (LAK))

UNITED STATES OF AMERICA,

Respondent.

ORDER

LEWis A, KAPLAN, District Judge.

The movant filed a motion to pursuant to 28 U.S.C. § 2255 on September 9, 2019
[19-cv-9774 DI 1; 15-cr-0525 DI 81]. The government shall respond within 60 days of this order.

SO ORDERED.

Dated: November 8, 2019

WM

Lewis A. Kaplan
United States District Judge

 

 
